Citation Nr: 0303058	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for calluses 
of both feet.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 RO decision which denied 
an increased (compensable) disability rating for calluses of 
both feet.  In October 2002, the Board remanded this case to 
schedule the veteran for a Board hearing, but the veteran 
failed to report for a Board videoconference hearing 
scheduled for January 2003.


FINDINGS OF FACT

The veteran's calluses of both feet present impairment 
equivalent to the analogous condition of bilateral anterior 
metatarsalgia.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for calluses of the feet 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.20, § 4.71a, Diagnostic Code 5279, § 4.118, Diagnostic 
Code 7819 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1974 to 
October 1977.  His service medical records reveal treatment 
for bilateral foot pain sometimes diagnosed as pes planus, 
old plantar warts, and calluses.  The veteran's service 
separation examination, performed in October 1977, noted that 
the feet were normal.

In June 1992, the RO issued a rating decision granting 
service connection and a 10 percent rating for calluses of 
both feet.

In October 1998, the RO proposed to reduce the rating for 
calluses of the feet from 10 percent to 0 percent.  In 
November 1998, the RO issued a decision reducing the assigned 
rating as proposed.

VA medical records in recent years reveal treatment for a 
variety of conditions.  An October 1999 treatment report 
noted the veteran's complaints of itching and pain of the 
feet.  An April 2000 treatment report noted complaints of 
calluses of the fifth toe and under the right great toe.  A 
treatment report, dated in July 2000, noted an assessment of 
dermatomycosis and dyshidrotic eczema, with treatment with 
medicated cream.  An October 2000 treatment report noted an 
assessment of hyperkeratosis of both feet, with inflammation 
and tenderness on pressure.  The veteran was prescribed an 
analgesic balm.

In a July 2001 decision, the RO found the veteran was 
permanently and totally disabled for non-service-connected 
pension benefits, due to a variety of ailments, the main one 
being heart disease.

In September 2001, the veteran filed a claim seeking a higher 
rating for calluses of both feet. 

In February 2002, a VA examination for the feet was 
conducted.  The veteran complained of painful calluses 
bilaterally on the great and little toes.  He reported recent 
debridement of corns and calluses.  It was noted that this 
condition was not affecting the veteran's work status.  
Physical examination revealed he had bilateral discomfort 
upon first arising, at the insertion of the tendo Achilles 
into the os calcis or calcaneus.  Gait examination revealed 
supinated heel contact.  The examiner noted areas of callus 
or hyperkeratosis of the bilateral first and fifth toes.  
There also were dry scaly patches of skin on the plantar 
aspect of the feet with itching.  The veteran complained of 
some discomfort on rising on his toes and heels.  The VA 
examiner's diagnoses included, in part, hyperkeratosis 
bilaterally on the great and fifth toes.  He also noted some 
evidence of exfoliation, no exudation, and some itching on 
the soles of the feet; it was noted this was consistent with 
dermatomycosis or athletes feet.  Also diagnosed was 
bilateral tendinitis of the tendo Achilles.

II.  Analysis

The veteran contends that his service-connected calluses of 
both feet warrant a compensable evaluation.  Through 
correspondence, the rating decision, and the statement of the 
case, the veteran has been notified with regard to the 
evidence necessary to substantiate his claim.  Pertinent 
medical records have been obtained, and the veteran has been 
given a VA examination.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Calluses of the feet are not specifically listed in the VA's 
rating schedule, and thus the condition must be rated by 
analogy to a closely related condition in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Under criteria in effect both before and since August 30, 
2002, benign new growths of the skin essentially may be rated 
under criteria for scars or based on functional impairment.  
38 C.F.R. § 4.118, Diagnostic Code 7819.  The Board notes 
that the old and new scar codes would not result in a 
favorable rating for the veteran's calluses of the feet, and 
thus such codes will not be used.  An analogous diagnostic 
code for functional impairment from calluses of the feet 
would seem to be 38 C.F.R. § 4.71a, Diagnostic Code 5279, 
which provides a maximum rating of 10 percent for unilateral 
or bilateral anterior metatarsalgia.  Metatarsalgia means 
pain and tenderness in the metatarsal region of the foot.

The recent medical records and VA examination indicate that 
the veteran's calluses are present in the forward part of the 
feet, mostly in the great and little toes of both feet.  He 
complains of pain in the areas of the calluses, which appears 
to be confirmed on objective examination.  While the veteran 
is not, per se, service-connected for metatarsalgia, his 
service-connected calluses of both feet result in symptoms 
and impairment similar to the analogous condition of 
symptomatic bilateral metatarsalgia.  With application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that the calluses of the feet are 10 percent disabling, 
rating by this analogy.

The veteran has other non-service-connected foot problems 
(e.g., the fungal condition of athlete's feet, and Achilles 
tendinitis) that may not be considered in rating the service-
connected calluses of the feet.  38 C.F.R. § 4.31.  Given the 
current medical findings, there appears to be no other 
diagnostic code which would support a rating higher than 10 
percent for calluses of the feet.  In sum, the Board grants 
an increased rating to 10 percent, but no higher, for 
calluses of the feet.


ORDER

An increased rating of 10 percent for calluses of the feet is 
granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

